FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                        November 28, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 KRIS K. AGRAWAL,

       Plaintiff - Appellant,

 v.                                                         No. 18-6054
                                                     (D.C. No. 5:17-CV-01364-D)
 RICHARD V. OGDEN; OKLAHOMA                                 (W.D. Okla.)
 COUNTY COMMISSIONERS;
 OKLAHOMA DEPARTMENT OF
 LABOR; DEBRA METHENY; CURTIS
 TOWERY; DON A. SCHOOLER; CHRIS
 HOLLAND, a former employee of Geo
 Exploration LLC, a convicted felon as
 chronic violator of 11 USC 362 stay in
 multiple bankruptcies of employer and
 non-employers,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before McHUGH, MORITZ, and EID, Circuit Judges.
                 _________________________________

      The origins of this case go back almost a decade, to a state-law wage dispute

between Kris Agrawal and employee Chris Holland. Holland’s success in that dispute


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
has spawned multiple state and federal proceedings brought by Agrawal against a wide

array of defendants. The federal district court has twice dismissed complaints filed by

Agrawal to void the results of the wage dispute. The instant appeal represents one more

attempt by Agrawal “to show the sham wage claim proceedings against” himself and his

company, Geo Exploration, LLC (GEO). Aplt. Opening Br. at 1 (bold typeface and

capitalizations omitted). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the

district court’s latest dismissal.

                                     BACKGROUND

       In 2008, Holland filed a wage claim with the Oklahoma Department of Labor

(ODOL), seeking $34,350 in unpaid wages from Agrawal, his wife, and various

companies they operated, including GEO. On February 3, 2009, ODOL compliance

officer Debra Metheny approved Holland’s claim and assessed liquidated damages, for a

total award of $68,700. Agrawal, through an attorney, requested an administrative

hearing. Five months later, in July 2009, GEO retained counsel and filed a Chapter 7

petition for bankruptcy.

       The administrative hearing took place in February 2010. The ALJ affirmed

Metheny’s award to Holland in March 2010.

       A few months later, back in the bankruptcy court, GEO’s attorney withdrew, and

Agrawal, although represented by his own attorney, filed a pro se motion to void the

wages award. Therein, Agrawal advanced the argument that he has continued to pursue

to this very day—that the wage award violated the automatic stay in GEO’s bankruptcy

case and that he was entitled to damages from Holland, ODOL, ODOL lawyer Curtis

                                            2
Towery, and others. The bankruptcy judge held a hearing in July 2010 and struck

Agrawal’s motion as improperly filed.1

       On August 12, 2010, Agrawal filed a pro se notice of appeal to the Tenth Circuit’s

Bankruptcy Appellate Panel (BAP). The BAP dismissed the appeal for failure to

prosecute.

       In the meantime, there was more activity in the state proceedings. The Oklahoma

district court affirmed the wage order in September 2012. Then Agrawal and GEO,

represented by counsel, petitioned the Oklahoma Supreme Court for review.

       In December 2012, the bankruptcy proceedings concluded. The bankruptcy judge

ordered the case closed, given that “there ha[d] been no activity” after the trustee had

reported in January 2011 that there was no non-exempt property to distribute. Order at 2,

In re GEO Expl., LLC, No. 09-14024-NLJ (Bankr. W.D. Okla. Dec. 14, 2012),

ECF No. 96.

       Almost three years after the bankruptcy proceedings ended, the Oklahoma

Supreme Court affirmed the wage award. See Agrawal v. Okla. Dep’t of Labor, 364 P.3d
618 (Okla. 2015). In doing so, the court determined that (1) GEO and the other

businesses included in Holland’s wage claim were properly joined in a single claim,

given that the businesses were all operated and controlled by Agrawal, who had hired

Holland and directed his work; and (2) the ALJ did not err by barring evidence from



       1
       Agrawal’s attorney at the hearing agreed that the motion should be stricken.
He withdrew from the representation a few days later, citing Agrawal’s failure to
cooperate and pay fees.
                                             3
Agrawal at the administrative hearing, because Agrawal had attempted to evade service

of process and failed to file prehearing documents or appear at the prehearing conference.

See id. at 623-26.

       Dissatisfied with the Oklahoma Supreme Court’s decision, Agrawal, through

counsel, filed suit in federal district court. He identified multiple defendants, including

ODOL, its Commissioner, and Holland. He claimed that the ODOL wage award was

void because (1) he was barred from presenting evidence at the administrative hearing;

and (2) Holland’s employer was GEO, which was in bankruptcy proceedings when

ODOL approved Holland’s wage claim. The district court dismissed Agrawal’s

complaint without prejudice, citing a lack of subject-matter jurisdiction. The court

explained that the Rooker-Feldman doctrine barred Agrawal’s claims because he was

“unquestionably seek[ing] review and rejection of the Oklahoma Supreme Court’s

decision affirming the ALJ’s award of unpaid wages to Holland.” Agrawal v. Okla.

Dep’t of Labor, No. CIV-16-3-D, 2016 WL 7324089, at *2 (W.D. Okla. Dec. 15, 2016)

(noting that “the Rooker-Feldman doctrine precludes lower federal courts from

effectively exercising appellate jurisdiction over claims actually decided by a state court

and claims inextricably intertwined with a prior state-court judgment” (internal quotation

marks omitted)).

       Instead of appealing the federal district court’s dismissal order, Agrawal filed the

instant pro se litigation a year later. Agrawal’s complaint cites 42 U.S.C. § 1983 and is

mostly a rambling and elongated version of the complaint in the prior lawsuit. Agrawal

again attempts to establish that GEO was Holland’s employer and that evidence refuting

                                              4
the wage claim was improperly excluded. In addition to some of the previous defendants,

Agrawal added ODOL Compliance Officer Metheny, ODOL lawyers Towery and Don

Schooler, the Board of Oklahoma County Commissioners, and Oklahoma District Judge

Richard Ogden, who is apparently considering a motion for attorney fees filed by Holland

against Agrawal. For relief, Agrawal seeks damages, a declaratory judgment, and an

injunction prohibiting Holland “from collecting any money from any of the false non-

employers” and barring Judge Ogden from “awarding money to Holland until Petitions to

Vacate Judgements have run [their] [c]ourse thru the Court system.” R., Vol. I at 25.

       The federal district court noted that Agrawal had again brought suit expressing

“his dissatisfaction with the state court proceedings.” R., Vol. III at 370. The district

court dismissed Agrawal’s complaint without prejudice, concluding that its prior

Rooker-Feldman “rationale . . . applies equally here,” and that the Anti-Injunction Act

(AIA) bars his request to enjoin state court proceedings. Id. at 371.

                                       DISCUSSION
                                 I. Standards of Review

       We review de novo the dismissal of a complaint for lack of subject-matter

jurisdiction under Rooker-Feldman. See Bear v. Patton, 451 F.3d 639, 641 (10th Cir.

2006). We likewise “conduct de novo review of the district court’s application of the

[AIA].” Tooele Cty. v. United States, 820 F.3d 1183, 1187 (10th Cir. 2016). In

conducting our review, we construe Agrawal’s pro se filings liberally, but we do not

serve as his advocate. See James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).




                                              5
                                   II. Rooker-Feldman2

       The unmistakable theme in Agrawal’s complaint is that ODOL and the state courts

mistakenly ruled in Holland’s favor. Indeed, Agrawal attempts to relitigate the identity

of Holland’s employer and the exclusion of evidence at the administrative hearing. But

the Oklahoma Supreme Court has already resolved these issues. “[T]he Rooker-Feldman

doctrine prevents a party losing in state court from seeking what in substance would be

appellate review of a state judgment in a United States district court, based on the losing

party’s claim that the state judgment itself violates the loser’s federal rights.” Kline v.

Biles, 861 F.3d 1177, 1180 (10th Cir.) (brackets, ellipsis, and internal quotation marks

omitted), cert. denied, 138 S. Ct. 517 (2017); see also Exxon Mobil Corp. v. Saudi Basic



       2
         It is unclear why the defense of issue preclusion was not raised in the second
round of the federal district court proceedings to block relitigation of the
Rooker-Feldman issue. It is a “sound and obvious principle of judicial policy that a
losing litigant deserves no rematch after a defeat fairly suffered, in adversarial
proceedings, on an issue identical in substance to the one he subsequently seeks to
raise.” Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 107 (1991).
Agrawal has now twice asked the federal district court to overturn the state judicial
and administrative proceedings upholding ODOL’s wage award to Holland. The first
time, the district court applied the jurisdictional bar of Rooker-Feldman. In the
absence of an appeal from that initial application of Rooker-Feldman, that was
enough to end the matter, as “[t]he doctrine of issue preclusion comes into play when
an issue involved in a prior decision is the same issue involved in a subsequent
action,” Scrivner v. Mashburn (In re Scrivner), 535 F.3d 1258, 1266 (10th Cir. 2008)
(internal quotation marks omitted); see also id. (explaining that when a party fails to
appeal a lower-court order, issue preclusion, not law of the case, governs subsequent
appellate review). “[E]ven a dismissal without prejudice will have a preclusive effect
on the [dispositive jurisdictional] issue in a future action.” Brereton v. Bountiful City
Corp., 434 F.3d 1213, 1218-19 (10th Cir. 2006). Nevertheless, we decline to sua
sponte apply issue preclusion in this Rooker-Feldman rematch. See Jicarilla Apache
Nation v. Rio Arriba Cty., 440 F.3d 1202, 1208 n.3 (10th Cir. 2006) (declining to
sua sponte raise the affirmative defense of res judicata).
                                              6
Indus. Corp., 544 U.S. 280, 284 (2005) (explaining that under the Rooker-Feldman

doctrine, federal district courts lack jurisdiction over “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments”).

       Agrawal argues that Rooker-Feldman does not apply, however, because GEO was

in bankruptcy when the ODOL ALJ affirmed Metheny’s award to Holland in March

2010. Agrawal appears to reason that GEO’s bankruptcy filing, in July 2009, voided all

of the administrative and judicial judgments concerning the wage award, and therefore,

he can contest in federal court Holland’s wage claim.

       Granted, the filing of a bankruptcy petition generally operates as an automatic stay

against the commencement or continuation of judicial and administrative actions against

the debtor that either were or could have been commenced before the bankruptcy filing.

See 11 U.S.C. § 362(a)(1). But § “362(a) automatically stays proceedings against the

debtor only and not co-debtors,” Otoe Cty. Nat’l Bank v. W&P Trucking, Inc., 754 F.2d
881, 883 (10th Cir. 1985) (emphasis added), or “guarantors, sureties, corporate affiliates,

or other non-debtor parties liable on the debts of the debtor,” Chugach Timber Corp. v.

N. Stevedoring & Handling Corp. (In re Chugach Forest Prods., Inc.), 23 F.3d 241, 246

(9th Cir. 1994). Thus, GEO’s bankruptcy filing did not stay any proceedings against

Agrawal. Indeed, we note that the bankruptcy judge rejected Agrawal’s attempt to

enforce the automatic stay, and Agrawal failed to prosecute his appeal from that decision.



                                              7
      Moreover, an automatic stay expires when the bankruptcy case is closed. See

11 U.S.C. § 362(c)(2)(A). Here, any stay that may have arisen upon GEO’s bankruptcy

filing expired in 2012. Thus, no stay was in place as to any party when the Oklahoma

Supreme Court upheld the wage award in 2015.

      Rooker-Feldman clearly applies to Agrawal’s renewed federal attempt to overturn

the wage award.3




      3
         The ODOL defendants suggest that the Rooker-Feldman doctrine does not
apply to Agrawal’s claim(s) targeting Metheny, Towery, and Schooler because those
defendants were not parties in state court. They are mistaken. Although the
“Rooker-Feldman [doctrine] does not apply against nonparties to the prior judgment
in state court,” Mo’s Express, LLC v. Sopkin, 441 F.3d 1229, 1235 (10th Cir. 2006),
the district court did not apply it against Metheny, Towery, and Schooler; rather, the
district court applied it against Agrawal, who was a party in state court. Moreover,
Rooker-Feldman applies not only “to claims actually decided by a state court, [but
also to] claims inextricably intertwined with a prior state-court judgment.” Kline,
861 F.3d at 1180 (internal quotation marks omitted). The precise nature of
Agrawal’s claims against Metheny, Towery, and Schooler is unclear. But it is clear
that Metheny awarded Holland wages and that attorneys Towery and Schooler
defended the award. Thus, Agrawal’s claims against them are inextricably
intertwined with the state-court judgment(s) Agrawal seeks to void, and the Rooker-
Feldman doctrine applies. See Gisslen v. City of Crystal, 345 F.3d 624, 629 (8th Cir.
2003) (stating that a federal litigant who “was a party to both the state and federal
actions . . . cannot disguise the similarity between the two [actions] by adding parties
to the latter [action]” in order to evade the Rooker-Feldman doctrine); see also Narey
v. Dean, 32 F.3d 1521, 1525 (11th Cir. 1994) (“If the decision of a state agency has
been upheld by a state court, then the Rooker-Feldman doctrine applies, because a
challenge to the agency’s decision necessarily involves a challenge to the judgment
of the state court.”).
                                           8
                                       III. The AIA

        The AIA “ordinarily prohibits injunctions against state-court proceedings.”

Tooele Cty., 820 F.3d at 1187. Specifically, the AIA provides: “A court of the United

States may not grant an injunction to stay proceedings in a State court except as expressly

authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect

or effectuate its judgments.” 28 U.S.C. § 2283. “The [AIA’s] exceptions are narrow and

are not to be loosely construed.” Tooele Cty., 820 F.3d at 1188.

        Agrawal does not explain how his claims for injunctive relief avoid the AIA. We

will neither consider arguments inadequately presented in an opening brief, see Bronson

v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007), nor construct a party’s arguments, see

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). In short,

Agrawal has waived any challenge to the district court’s application of the AIA.

                                       CONCLUSION

        We affirm the district court’s judgment. Agrawal’s October 4, 2018, application

for leave to reconsider this Court’s order denying a stay pending appeal is denied as

moot.


                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                             9